        Case 1:20-cv-01876-WFK-SJB Document 7 Filed 05/09/20 Page 1 of 1 PageID #: 34
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                Eastern District
                                              __________         of of
                                                          District  New  York
                                                                       __________


                 Bruce E. Katz, M.D., P.C.,                    )
                             Plaintiff                         )
                                v.                             )      Case No. 1:20-cv-01876-WFK-SJB
              Dale Pharmacy & Surgical, Inc.                   )
                            Defendant                          )

                                               APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Plaintiff Bruce E. Katz, M.D., P.C. and the alleged Class                                                      .


Date:          05/09/2020                                                               /s/ Patrick H. Peluso
                                                                                         Attorney’s signature


                                                                              Patrick H. Peluso (Colo. Bar No. 47642)
                                                                                     Printed name and bar number

                                                                                     Woodrow & Peluso, LLC
                                                                                  3900 E. Mexico Ave., Suite 300
                                                                                     Denver, Colorado 80210
                                                                                               Address

                                                                                  ppeluso@woodrowpeluso.com
                                                                                            E-mail address

                                                                                          (720) 213-0676
                                                                                          Telephone number

                                                                                          (303) 927-0809
                                                                                             FAX number
